Exhibit 10.1

 

INVESTOR AGREEMENT

 

THIS INVESTOR AGREEMENT, dated as of July 9, 2008 (this “Agreement”), is between
VIVENDI S.A., a societe anonyme organized under the laws of France (“Vivendi”),
VGAC LLC, a Delaware limited liability company (“VGAC LLC”; and together with
Vivendi, the “Vivendi Stockholders”), VIVENDI GAMES, INC., a Delaware
corporation and wholly owned subsidiary of VGAC LLC (“Games”), and ACTIVISION
BLIZZARD, INC. a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, Vivendi, VGAC LLC, Games, the Company and Sego Merger Corporation, a
Delaware corporation and wholly owned subsidiary of the Company, entered into a
Business Combination Agreement (the “Combination Agreement”), dated as of
December 1, 2007 (the “Effective Date”), which provides for, among other things,
the combination of the respective businesses of the Company and Games upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, following the consummation of the transactions contemplated by the
Combination Agreement, the Vivendi Stockholders collectively will own a majority
of issued and outstanding shares of common stock, par value $0.000001 per share
(“Common Stock”), of the Company;

 

WHEREAS, the parties desire to set forth in this Agreement certain terms and
conditions upon which the Vivendi Stockholders will hold shares of Common Stock;
and

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
parties’ willingness to consummate the transactions contemplated under the
Combination Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

 

1. Definitions.

 

(a)           For purpose of this Agreement, the following terms shall have the
meanings set forth elsewhere in this Agreement or set forth below:

 

“Affiliate” shall have the meaning set forth in rule 12b-2 under the Exchange
Act.

 

“Applicable Securities” means, with respect to any Registration Statement, the
Registrable Securities identified in the Demand Notice or Piggyback Notice
relating to such Registration Statement and any Registrable Securities which any
other Holder is entitled to, and requests, be included in such registration
statement within 20 days after receiving such notice.

 

--------------------------------------------------------------------------------


 

“beneficial owner” has the meaning attributed to it in Rules 13d-3 and 13d-5
under the Exchange Act, whether or not applicable, except that a “person” shall
not be deemed to have “beneficial ownership” of any shares that any such person
has the right to acquire, whether or not such right is exercisable immediately
or within sixty (60) days after the date as of which such determination is being
made (the term “beneficial ownership” shall have a correlative meaning to the
term “beneficial owner”).

 

“BMC” means the tax scheme recognized and authorized by the French Ministry of
the Economy and Finance known as “corporate taxation on global profits” (or,
bénéfice mondial consolidé).

 

“Cash-Settled Equity Awards” means stock appreciation rights and/or restricted
stock units, in each case, in respect of the common stock of Vivendi that were
awarded to Games Employees prior to the Closing Date under the Vivendi Equity
Plans.

 

“Closing Date” means the date on which the transactions contemplated in the
Combination Agreement are consummated.

 

“Commission” means the Securities and Exchange Commission.

 

“Control Block Sale” means a sale or transfer by Vivendi or any of its
Controlled Affiliates to an unaffiliated third party in a privately negotiated
transaction (and not pursuant to a registration statement or trades on a
national securities exchange or The Nasdaq Stock Market) of ownership of a
number of shares of Common Stock that would, upon consummation of such
transaction, result in such unaffiliated third party (or any “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) of which it is a member)
becoming the beneficial owner of (i) more than 50% of the then-outstanding
shares of Common Stock or (ii) a percentage of the then-outstanding Common Stock
that exceeds Vivendi’s Voting Interest after giving effect to such transaction.

 

“Controlled Affiliate” of a person shall mean an Affiliate controlled, directly
or indirectly, by such person.

 

“Demand Notice” means a notice given by a Holder pursuant to Section 5.1(a).

 

“Demand Registration” means a registration under the Securities Act of an offer
and sale of Registrable Securities effected pursuant to Section 5.1 hereof.

 

“Demand Registration Statement” means a registration statement filed under the
Securities Act by the Company pursuant to the provisions of Section 5.1 hereof,
including the Prospectus contained therein, any amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

 

“Effectiveness Period” means, with respect to any Registration Statement, the
period during which such Registration Statement is effective.

 

2

--------------------------------------------------------------------------------


 

“Effective Time” means, with respect to any Registration Statement, the date on
which the Commission declares such Registration Statement effective or on which
such Registration Statement otherwise becomes effective under the Securities
Act.

 

“Electing Holder” means, with respect to any Registration, each Holder that is
entitled and elects to sell Registrable Securities pursuant to such Registration
and this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Games Employees” means current or former employees of Games or any of its
Subsidiaries.

 

“Holder” means (i) Vivendi, (ii) any of its Controlled Affiliates and (iii) each
holder of Registrable Securities that acquires from Vivendi or any of its
Affiliates a number of shares of Common Stock that, as of the time of such
acquisition, constitutes 10% or more of the aggregate number of issued and
outstanding shares of Common Stock.

 

“Ineligible Nominees” means any individual who (a) is a former director, officer
or employee of Vivendi or any of its Controlled Affiliates, (b) is an officer or
director of any Person who is a competitor of Vivendi or any of its Controlled
Affiliates, (c) is an officer or director of any Person that is or was a party
to any material action, suit or proceeding, claim or arbitration in which
Vivendi or any of its Controlled Affiliates is or was an adverse party or
(d) does not qualify as an “independent director” as such term is defined in
Rule 4200(15) of the rules promulgated by The Nasdaq Stock Market, Inc. which
apply to issuers whose common stock is listed on the Nasdaq Global Market (or
any successor rules as may be promulgated from time to time, or, if the
Company’s Common Stock is listed on a different national securities exchange,
the comparable “independent director” requirements of such other exchange).

 

“JFG Employment Agreement” means that certain employment agreement, dated as of
January 12, 2004, between Vivendi and Jean-Francois Grollemund, as amended from
time to time.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“NASD Rules” means the Rules of the NASD, as amended from time to time.

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

 

“Piggyback Demand Registration” means a registration under the Securities Act of
an offer and sale of Registrable Securities effected pursuant to Section 5.2
hereof.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A under the Act) included in a
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the

 

3

--------------------------------------------------------------------------------


 

Applicable Securities covered by a Registration Statement and by all other
amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

 

“Registrable Securities” means (a) any Common Stock or other securities acquired
by Vivendi or any of its Controlled Affiliates pursuant to the Combination
Agreement or otherwise from the Company, (b) any securities issued or
distributed with respect to, or in exchange for, any such Common Stock or
securities (whether directly or indirectly or in one or a series of
transactions) pursuant to any reclassification, merger, consolidation,
reorganization or other transaction or procedure and (c) any securities issued
or distributed with respect to, or in exchange for, any securities described in
clause (b) or this clause (c) (whether directly or indirectly or in one or a
series of transactions) pursuant to any reclassification, merger, consolidation,
reorganization or other transaction or procedure, other than, in the case of
each of clauses (a), (b) and (c), any such securities that are Unrestricted
Securities.

 

“Registration” means a Demand Registration or Piggyback Registration.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of its obligations in respect of any Registration of Registrable Securities
pursuant to this Agreement, including but not limited to all registration,
filing and NASD fees, fees of any stock exchange upon which the Registrable
Securities are listed, all fees and expenses of complying with securities or
blue sky laws, all word processing, duplicating and printing expenses, messenger
and delivery expenses, the fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits or “comfort” letters required by or incident to such performance and
compliance, premiums and other costs of policies of insurance obtained by the
Company against liabilities arising out of the public offering of Registrable
Securities being registered; provided, however, that notwithstanding the
foregoing Registration Expenses shall not include any fees and disbursements of
counsel retained by any Holders, underwriters, selling brokers or similar
professionals or any transfer taxes or underwriting discounts, fees or
commissions relating to the sale of the Registrable Securities.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission under the Securities Act pursuant to the provisions of
Section 5.1 or 5.2 hereof, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock-Settled Equity Awards” means stock options and/or restricted stock, in
each case, in respect of the common stock of Vivendi that were awarded to Games
Employees prior to the Closing Date under the Vivendi Equity Plans.

 

4

--------------------------------------------------------------------------------


 

“Tax Contest” means any audit, assessment of tax, other examination by any
Taxing Authority, or any proceeding or appeal of such proceeding.

 

“Tax Return” means each tax return required to be filed by the Company or any of
its Subsidiaries by applicable Law.

 

“Taxing Authority” means any Governmental Entity having jurisdiction over the
imposition, determination, assessment, or collection of any tax.

 

“Termination Event” means the disposition by Vivendi and its Controlled
Affiliates of beneficial ownership of common stock of the Corporation which
disposition has the effect of causing Vivendi’s Voting Interest falling and
remaining below 10% for ninety (90) consecutive days.

 

“Unrestricted Security” means any Registrable Security that (a) has been offered
and sold pursuant to a registration statement that has become effective under
the Securities Act, (b) has been transferred in compliance with Rule 144 under
the Securities Act (or any successor provision thereto) under circumstances
after which such Registrable Securities became freely transferable without
registration under the Securities Act and any legend relating to transfer
restrictions under the Securities Act has been removed or (c) is transferable
pursuant to paragraph (k) of Rule 144 (or any successor provision thereto).

 

“Vivendi Equity Plans” means those stock option and other equity-based plans set
forth on Schedule 1 attached hereto.

 

“Vivendi’s Voting Interest” means the percentage of the outstanding Common Stock
beneficially owned by Vivendi and its Controlled Affiliates.

 

(b)           For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the
Combination Agreement.

 

2. Vivendi Equity Awards.

 

2.1. Reimbursement for Stock-Settled Equity Award Expenses.  On or prior to
February 15th and August 15th of each year, Vivendi shall provide the Company
and Games with a statement (the “Equity Expense Statement”) setting forth, in
reasonable detail, the amount of the equity-based compensation expense recorded
by Vivendi and/or its Controlled Affiliates (other than the Company and its
Subsidiaries) during the preceding six month periods ended December 30th and
June 30th, respectively, in respect of grants of Stock-Settled Equity Awards to
Games Employees that were made after January 1, 2004 and prior to the Closing
Date (such amount, a “Periodic Grant Expense”), which shall be calculated in a
manner consistent with Vivendi’s consolidated financial statements. Within ten
(10) business days after the Company’s receipt of an Equity Expense Statement,
the Company or Games shall pay to Vivendi an amount in cash equal to the amount
of the Periodic Grant Expense set forth therein.

 

5

--------------------------------------------------------------------------------


 

2.2. Payment of Cash-Settled Equity Awards.

 

(a)           Promptly following the exercise of any Cash-Settled Equity Award,
(i) Vivendi shall provide the Company and Games with a statement (an “Exercise
Statement”) setting forth, in reasonable detail, (A) the name of the exercising
party, (B) the number, type and exercise price (if any) of the Cash-Settled
Equity Award(s) exercised by such person and (C) the aggregate amount payable to
such person with respect to such exercised Cash-Settled Equity Award (the
“Aggregate Exercise Payment”).

 

(b)           Games shall be responsible for all payments in respect of the
exercise of Cash-Settled Equity awards and, promptly following receipt of each
Exercise Statement, the Company or Games shall pay to the applicable exercising
party the amount of the Aggregate Exercise Payment set forth in such Exercise
Statement, less any applicable tax withholdings required to be made by the
Company or Games with respect to such payment.

 

2.3. Reimbursement for Certain Social Security Contributions.  Games shall be
responsible for all salary, bonus and other compensation and benefits required
to be paid or provided under the JFG Employment Agreement.  In addition, within
thirty (30) days after the end of each quarterly period, Vivendi shall provide
the Company and Games with a statement (a “JFG Retirement Statement”) setting
forth, in reasonable detail, the amount of the contributions made by Vivendi or
any of its Controlled Affiliates (other than the Company and its Subsidiaries)
in such quarterly period to the French social security system in respect of the
employment of Jean-Francois Grollemund. Within ten (10) business days after the
Company’s receipt of a JFG Retirement Statement, the Company or Games shall pay
to Vivendi an amount in cash equal to the amount of the social security
contributions set forth therein (but in no event in excess of the maximum amount
of the social security contributions required under applicable law).

 

2.4. Use of Transaction Proceeds.  The Vivendi Stockholders hereby acknowledge
and agree that resolution and finality with respect to pending litigation
involving the Company confers a benefit upon the Vivendi Stockholders and the
Company.  Accordingly, the Vivendi Stockholders hereby acknowledge and agree
that the cash consideration paid by the Vivendi Stockholders to the Company
pursuant to the Combination Agreement may be used by the Company (to the extent
not otherwise required to be used under the terms of the Combination Agreement)
for its general corporate purposes, including payment of any fees or expenses in
connection with the settlement of the legal proceedings with respect to the
Company’s historical stock option grant practices that are described in the
first two paragraphs of Item 3 (Legal Proceedings) of the Company’s Form 10-K
for the fiscal year ended March 31, 2007.

 

3. Voting of Company Shares.

 

(a)           Prior to the first occurrence of a Termination Event, the Vivendi
Stockholders agree to vote, and to cause to be voted, all shares of Common Stock
owned by each of them and their respective Controlled Affiliates (i) in favor of
(A) the nominees proposed for election as directors of the Company by the
Independent Nominating Committee (as defined in the

 

6

--------------------------------------------------------------------------------


 

Organizational Documents), other than any Ineligible Nominees, and (B) the
nominees proposed for election as directors of the Company by the Executive
Nominating Committee (as defined in the Organizational Documents), in each case,
so long as such nominees are nominated in accordance with the Organizational
Documents and (ii) against any and all proposals to remove any Independent or
Executive Directors other than in the event of malfeasance.

 

(b)           As promptly as practicable (but not later than three business
days) after the closing of the Combination Transactions (as defined in the
Combination Agreement), at the Company’s request, the Vivendi Stockholders shall
execute a written consent, pursuant to Section 2.13 of the Amended and Restated
Bylaws of the Company, pursuant to which the Vivendi Stockholders will (A) vote
in favor of, approve and ratify all actions taken by the stockholders of the
Company at the Company’s annual stockholders meeting held on September 27, 2007
(the “2007 Annual Meeting”), as described in the Company’s definitive proxy
statement filed on July 30, 2007 (the “Proposals”) (i.e., vote in favor of
Proposal Nos. 1, 2, 3 and 5), and (B) vote against all Proposals not approved by
the Company’s stockholders at the 2007 Annual Meeting (i.e., vote against
Proposal No. 4).  The Vivendi Stockholders, with respect to all shares of Common
Stock owned by each of them and their respective Controlled Affiliates, hereby
agree to, and to cause each of their respective Controlled Affiliates to,
(A) vote in favor of, approve and ratify all actions taken by the stockholders
of the Company at the 2007 Annual Meeting (i.e., vote in favor of Proposal Nos.
1, 2, 3 and 5), and (B) vote against all Proposals not approved by the Company’s
stockholders at the 2007 Annual Meeting (i.e., vote against Proposal No. 4). 
Each of the Vivendi Stockholders shall use reasonable efforts (i) to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable in their capacities as stockholders of the
Company under applicable laws and regulations to consummate and make effective,
in the most expeditious manner practicable, the actions contemplated in this
Section 3(b), including, without limitation, by preparing and filing as soon as
practicable all forms, registrations, information statements and notices
required to be filed or disseminated, if any, by the Vivendi Stockholders in
accordance with Regulation 14C promulgated under the Securities and Exchange Act
of 1934, as amended, Section 228(e) of the Delaware General Corporate Law and
Rule 4350(i)(6) of the NASDAQ Listing Rules and (ii) to assist and cooperate
with the Company in doing, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective, in the most
expeditious manner practicable, the actions contemplated in this Section 3(b),
including, without limitation, by assisting the Company in its preparation and
filing as soon as practicable of all forms, registrations, information
statements and notices required to be filed or disseminated by it in accordance
with Regulation 14C promulgated under the Securities and Exchange Act of 1934,
as amended, Section 228(e) of the Delaware General Corporate Law and
Rule 4350(i)(6) of the NASDAQ Listing Rules; provided, that all costs and
expenses related to the actions described in this Section 3(b) shall be borne by
the Company and the Company shall promptly reimburse each of the Vivendi
Stockholders with respect to any such reasonable and documented costs or
expenses incurred directly by such Vivendi Stockholder.

 

7

--------------------------------------------------------------------------------


 

4. Financial Statements; Access to Information, Audit and Inspection.

 

4.1. Financial Statements.

 

(a)           In order to facilitate Vivendi’s consolidation of the Company for
financial reporting purposes, the Company will provide to Vivendi the Company’s
quarterly consolidated financial statements through, and use its reasonable best
efforts to comply with, Vivendi’s consolidation and financial reporting process.

 

(b)           Unless Vivendi is no longer eligible to utilize the BMC, the
Company shall provide to Vivendi such financial and tax-related information with
respect to the Company and its Subsidiaries as is reasonably necessary in order
for Vivendi to comply with its reporting obligations with respect to the BMC,
including providing to Vivendi:

 

(i)            within 120 days following the end of each calendar year:

 

(A)          separate statutory accounts for the Company and each of its
Subsidiaries, each prepared on a standalone basis, in compliance with French
generally accepted accounting principles and consistent with Vivendi’s
instructions;

 

(B)           reports of independent auditors on the statutory accounts for each
of the Company’s Subsidiaries that is located in a jurisdiction where such
reports is required; and

 

(C)           a letter, in a form to be provided by Vivendi, signed by the
Company and each of its Subsidiaries, that authorizes Vivendi to consolidate
such statutory accounts.

 

(ii)           promptly following the payment by the Company or any of its
Subsidiaries of any corporate income tax paid by in any jurisdiction, proof of
such payments.

 

(c)           To the extent required to enable Vivendi to comply with applicable
French tax or regulatory requirements, including those with respect to the BMC,
the Company shall provide Vivendi with a draft copy of each tax return required
to be filed by the Company or any of its Subsidiaries by applicable Law (each, a
“Designated Tax Return”) at least 40 Business Days prior to the due date
(including any extensions of such due date) of the filing of such Designated Tax
Return. From time to time, as may be necessary, Vivendi shall provide written
notice to the Company indicating which category of tax return (e.g. Federal
income tax return on Form 1120) shall constitute a Designated Tax Return for
purposes of French tax or regulatory compliance.

 

(d)           In the event any material Tax Contest is initiated by any Taxing
Authority pertaining to any Designated Tax Return, the Company shall
(i) promptly notify Vivendi in writing of the existence of such Tax Contest and
(ii) to the extent required to enable Vivendi to comply with applicable French
tax or regulatory requirements as indicated in a written request from Vivendi,
(x) keep Vivendi reasonably informed of the material issues arising during the

 

8

--------------------------------------------------------------------------------


 

course of such Tax Contest and (y) furnish to Vivendi a copy of all written
communications, documents, and other material writings as specified in such
request.

 

(e)           Vivendi agrees that it shall reimburse the Company for the actual
and reasonably documented out-of-pocket expenses (including reasonable fees of
attorneys, accountants and consultants) incurred by the Company and its
Subsidiaries in connection with providing to Vivendi the materials described in
Section 4.1(b) above; provided that such expenses are previously approved by
Vivendi (which approval shall not be unreasonably withheld, conditioned or
delayed).

 

(f)            The provisions of this Section 4.1 shall remain operative until
the first occurrence of a Termination Event; provided, however, the requirements
of Section 4.1(a) shall continue following a Termination Event if the Company is
no longer required to file periodic reports pursuant to the Exchange Act.

 

4.2. Access to Information, Audit and Inspection.  Vivendi and its
Representatives shall have (and the Company shall cause its Subsidiaries to
provide Vivendi and its Representatives with) access at reasonable times and
during normal business hours to all pertinent books and records of the Company
and its Subsidiaries and their respective businesses (including those books and
records pertaining to periods prior to the Closing Date (but excluding any
materials provided by advisors to the Company with respect to the Combination
Agreement and the transactions contemplated thereby)), including the right to
examine and audit any of such books and records and to make copies and extracts
therefrom.  Vivendi shall bear all expenses incurred by it or its
Representatives in making any such examination or audit and will reimburse the
Company for all reasonable out-of-pocket expenses incurred by it or its
Subsidiaries in connection therewith.  The Company shall, and shall cause each
of its Subsidiaries to, make arrangements for Vivendi and its Representatives to
have prompt access at reasonable times and during normal business hours to its
officers, directors and employees to discuss the business and affairs of the
Company and its Subsidiaries and the books and records pertaining thereto;
provided that Vivendi shall coordinate all requests for access to such officers,
directors and other personnel through the Company’s Chief Executive Officer. 
The provisions of this Section 4.2 shall continue to apply to the Company and
its Subsidiaries and be enforceable by Vivendi after a Termination Event, but
only to the extent, in each case, that such books and records and such access to
officers, directors and other employees are reasonably requested by Vivendi in
connection with any pending or threatened litigation, proceeding or
investigation instituted by a third party involving Vivendi or any of its
Affiliates insofar as such matter relates to the business or affairs of the
Company or such Subsidiary (including any matters relating to the business and
affairs of any predecessor businesses, and including relating to periods prior
to the Closing Date).

 

5. Registration Rights.

 

5.1.  Demand Registration.

 

(a)           Commencing 120 days after the Closing Date, each Holder shall have
the right, subject to the terms of this Agreement, to require the Company to
register for offer and sale under the Securities Act all or a portion of the
Registrable Securities then owned

 

9

--------------------------------------------------------------------------------


 

by such Holder subject to the requirements and limitations in this Section 5.1.
In order to exercise such right, the Holder (the “Demanding Holder”) must give
written notice to the Company (a “Demand Notice”) requesting that the Company
register under the Securities Act the offer and sale of Registrable Securities
(i) having a market value on the date the Demand Notice is received (the “Demand
Date”) of at least $500 million based on the then prevailing market price, or
(ii) representing at least 10% of the outstanding Common Stock (on a fully
diluted basis) or (iii) as to Vivendi and its Controlled Affiliates,
representing all of the Registrable Securities then held by Vivendi and its
Controlled Affiliates. Upon receipt of the Demand Notice, the Company shall
(i) promptly notify the other Holders, as well as any other Person that is
entitled to sell securities pursuant to such Registration and this Agreement, of
the receipt of such Demand Notice, (ii) prepare and file with the Commission as
soon as practicable and in no event later than 90 days after the Demand Date a
Demand Registration Statement relating to the offer and sale of the Applicable
Securities on any available form agreed to by the Demanding Holder and the
Company for which the Company then qualifies (which may include a “shelf”
Registration Statement under Rule 415 promulgated under the Securities Act
solely for use in connection with delayed underwritten offerings under Rule 415
promulgated under the Securities Act) and (iii) use reasonable efforts to cause
such Demand Registration Statement to be declared effective under the Securities
Act as promptly as practicable. The Company shall use reasonable efforts to have
each Demand Registration Statement remain effective until the earlier of (i) one
year (in the case of a shelf Demand Registration Statement) or 60 days (in the
case of any other Demand Registration Statement) from the Effective Time of such
Registration Statement and (ii) such time as all of the Applicable Securities
have been disposed of by the Electing Holders.

 

(b)           The Company shall have the right to postpone (or, if necessary or
advisable, withdraw) the filing, or to delay the effectiveness, of a
Registration Statement or offers and sales of Applicable Securities registered
under a shelf Demand Registration Statement if a majority of the Independent
Directors (as defined in the Company’s bylaws) of the Company determines in good
faith that the sale of Registrable Securities covered by such Registration
Statement (i) would interfere with any pending financing, acquisition, corporate
reorganization or other corporate transaction involving the Company or any of
its Subsidiaries, (ii) would require disclosure of any event or condition that
such directors determine would be disadvantageous for the Company to disclose
and which the Company is not otherwise required to disclose at such time, or
(iii) would otherwise be materially detrimental to the Company and its
Subsidiaries, taken as a whole, and furnishes to the Electing Holders a copy of
a resolution of the such Independent Directors setting forth such determination;
provided, however, that no single postponement shall exceed 120 days in the
aggregate. The Company shall advise the Electing Holders of any such
determination as promptly as practicable.

 

(c)           Notwithstanding anything in this Section 5.1, the Company shall
not be obligated to take any action under this Section 5.1:

 

(i)            with respect to more than four (4) Demand Registration Statements
relating to underwritten offerings which have become effective and which covered
all the Registrable Securities requesting to be included therein; or

 

10

--------------------------------------------------------------------------------


 

(ii)           with respect to more than two (2) Demand Registration Statements
which have become and remained effective as required by this Agreement in a
twenty-four month period.

 

(d)           The Company may include in any registration requested pursuant to
Section 5.1(a) hereof other securities for sale for its own account or for the
account of another Person, subject to the following sentence.  In connection
with an underwritten offering, if the managing underwriter advises the Company
and the Electing Holders that in its good faith view the number of securities
requested to be registered exceeds the maximum number which can be sold in such
offering without materially adversely affecting the pricing, timing or likely
success of the offering (with respect to any offering, the “Maximum Number”),
the Company shall include such Maximum Number in such Registration Statement as
follows: (i) first, the Applicable Securities requested to be registered by the
Demanding Holder, (ii) second, the Applicable Securities requested to be
included by any other Electing Holders, if any, (iii) third, any securities
proposed to be included by the Company and (iv) fourth, any other securities
requested to be included in such Registration Statement.  For purposes of this
Agreement, an “underwritten offering” shall be an offering pursuant to which
securities are sold to a broker-dealer or other financial institution or group
thereof for resale by them to investors.

 

(e)           The Demanding Holder shall have the right to withdraw its Demand
Notice (in which case such Demand Notice shall be deemed never to have been
given for purposes of Section 5.1(a) or Section 5.1(c)) (i) at any time prior to
the time the Demand Registration Statement has been declared or becomes
effective if the Demanding Holder reimburses the Company for the reasonable
out-of-pocket expenses incurred by it prior to such withdrawal in effecting such
Registration, (ii) upon the issuance by the Commission or any court or other
governmental agency or authority of a stop order, injunction or other order
which prohibits or interferes with such Registration, (iii) if the conditions to
closing specified in the purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied other than as a
result of default by the Demanding Holder, or (iv) if the Company exercises any
of its rights under Section 5.1(b) of this Agreement. If the Holders withdraw a
Demand Notice pursuant to this Section 5.1(e) and the Company nevertheless
decides to continue with the Registration as to securities other than the
Applicable Securities, then the Holders shall be entitled to participate in such
Registration pursuant to Section 5.2 hereof, but in such case the Intended
Offering Notice must be given to the Holders at least 10 business days prior to
the anticipated filing date of the Registration Statement and the Holders shall
be required to give the Piggyback Notice no later than five business days after
the Company’s delivery of such Intended Offering Notice.

 

(f)            If any Registration pursuant to this Section 5.1 shall relate to
an underwritten offering, each of the Demanding Holder and the Company shall
select a joint lead managing underwriter reasonably acceptable to the other
party, which consent shall not be unreasonably withheld, conditioned or delayed,
and the right of any other Holder to participate therein shall be conditioned
upon such Holder’s participation in the underwriting agreements and arrangements
required by this Agreement.

 

11

--------------------------------------------------------------------------------


 

5.2.  Piggyback Registrations.

 

(a)           Commencing 120 days after the Closing Date, if at any time the
Company intends to file on its behalf or on behalf of any holder of its
securities a Registration Statement under the Securities Act in connection with
a public offering of any securities of the Company (other than a registration
statement on Form S-8 or Form S-4 or their successor forms), then the Company
shall give written notice of such intention (an “Intended Offering Notice”) to
Vivendi and to each other Holder (provided the Company shall not be obligated to
provide an Intended Offering Notice to any person (other than Vivendi and its
Controlled Affiliates) unless Vivendi or one of its Controlled Affiliates has
provided written notice to the Company that such other person qualifies as a
“Holder” as provided in this Agreement) at least 10 business days prior to the
date such Registration Statement is filed. Such Intended Offering Notice shall
offer to include in such Registration Statement for offer to the public the
number or amount of Registrable Securities as each such notified Holder may
request, subject to the conditions set forth herein, and shall specify, to the
extent then known, the number and class of securities proposed to be registered,
the proposed date of filing of such Registration Statement, any proposed means
of distribution of such securities, and any proposed managing underwriter or
underwriters of such securities. Any Holder that elects to have its Registrable
Securities offered and sold pursuant to such Registration Statement shall so
advise the Company in writing (such written notice from any such Holder being a
“Piggyback Notice”) not later than seven business days after the date on which
such Holder received the Intended Offering Notice, setting forth the number of
Registrable Securities that such Holder desires to have offered and sold
pursuant to such Registration Statement. Upon the request of the Company, the
Electing Holders shall enter into such underwriting, custody and other
agreements as shall be customary in connection with registered secondary
offerings or necessary or appropriate in connection with the offering. Each
Holder shall be permitted to withdraw all or part of its Applicable Securities
from any Registration pursuant to this Section 5.2 at any time prior to the sale
thereof (or, if applicable, the entry into a binding agreement for such sale).
If any Registration pursuant to this Section 5.2 shall relate to an underwritten
offering, the right of any Holder to participate therein shall be conditioned
upon such Holder’s participation in the underwriting agreements and arrangements
required by this Agreement.

 

(b)           In connection with an underwritten offering, if the managing
underwriter or underwriters advise the Company that in its or their good faith
view the number of securities proposed to be registered exceeds the Maximum
Number with respect to such offering, the Company shall include in such
Registration such Maximum Number as follows: (i) first, the securities that the
Company proposes to sell, and (ii) second, the Applicable Securities requested
to be included in such Registration pro rata among the Electing Holders and such
other holders of securities of the Company who have requested that their
securities be included in such Registration Statement and who hold contractual
registration rights with respect to such securities, based on the respective
amount of Applicable Securities owned by them.

 

(c)           The rights of the Holders pursuant to Section 5.1 hereof and this
Section 5.2 are cumulative, and the exercise of rights under one such
Section shall not

 

12

--------------------------------------------------------------------------------


 

exclude the subsequent exercise of rights under the other such Section (except
to the extent expressly provided otherwise herein). Notwithstanding anything
herein to the contrary, the Company may abandon and/or withdraw any registration
as to which rights under Section 5.2 may exist (or have been exercised) at any
time and for any reason without liability hereunder. In such event, the Company
shall notify each Holder that has delivered a Piggyback Notice to participate
therein. No Registration of Registrable Securities effected pursuant to a
request under this Section 5.2 shall be deemed to be, or shall relieve the
Company of its obligation to effect, a Registration upon request under
Section 5.1 hereof. The Company may enter into other registration rights
agreements; provided, however, that the rights and benefits of a holder of
securities of the Company with respect to registration of such securities as
contained in any such other agreement shall not be inconsistent with, or
adversely affect, the rights and benefits of holders of Registrable Securities
as contained in this Agreement.

 

5.3.  Registration Procedures.  In connection with a Registration Statement, the
following provisions shall apply:

 

(a)           Each Electing Holder shall in a timely manner (i) deliver to the
Company and its counsel a duly completed copy of any form of notice and
questionnaire reasonably requested by the Company and (ii) provide the Company
and its counsel with such other information as to itself as may be reasonably
requested by the Company in connection with the Company’s obligations under
federal and state securities laws.

 

(b)           The Company shall furnish to each Electing Holder, prior to the
Effective Time, a copy of the Registration Statement initially filed with the
Commission, and shall furnish to such Electing Holders copies of each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein.

 

(c)           The Company shall promptly take such action as may be reasonably
necessary so that (i) each of the Registration Statement and any amendment
thereto and the Prospectus forming part thereof and any amendment or supplement
thereto (and each report or other document incorporated therein by reference in
each case), when it becomes effective, complies in all material respects with
the Securities Act and the Exchange Act and the respective rules and regulations
thereunder, (ii) each of the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (iii) each of the Prospectus
forming part of the Registration Statement, and any amendment or supplement to
such Prospectus, does not at any time during the period during which the Company
is required to keep a Registration Statement continuously effective under
Section 5.1(a) (other than any period during which it is entitled and elects to
postpone offers and sales under Section 5.1(b) (each, a “Postponement Period”))
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

13

--------------------------------------------------------------------------------


 

(d)           The Company shall, promptly upon learning thereof, advise each
Electing Holder, and shall confirm such advice in writing if so requested by any
such Electing Holder:

 

(i)            when the Registration Statement and any amendment thereto has
been filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii)           of any request by the Commission for amendments or supplements to
the Registration Statement or the Prospectus included therein or for additional
information;

 

(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for such purpose;

 

(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of the securities included in the
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose;

 

(v)           following the effectiveness of any Registration Statement, of the
happening of any event or the existence of any state of facts that requires the
making of any changes in the Registration Statement or the Prospectus included
therein so that, as of such date, such Registration Statement and Prospectus do
not contain an untrue statement of a material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading (which advice shall be accompanied by an
instruction to such Electing Holders to suspend the use of the Prospectus until
the requisite changes have been made which instruction such Electing Holders
agree to follow); and

 

(vi)          if at any time any of the representations and warranties of the
Company contemplated by paragraph (l) below cease to be true and correct or will
not be true and correct as of the closing date for the offering.

 

(e)           The Company shall use its commercially reasonable efforts to
prevent the issuance, and if issued to obtain the withdrawal, of any order
suspending the effectiveness of the Registration Statement at the earliest
possible time.

 

(f)            The Company shall furnish to each Electing Holder, without
charge, at least one copy of the Registration Statement and all post-effective
amendments thereto, including financial statements and schedules, and, if such
Electing Holder so requests in writing, all reports, other documents and
exhibits that are filed with or incorporated by reference in the Registration
Statement.

 

14

--------------------------------------------------------------------------------


 

(g)           The Company shall, during the period during which the Company is
required to keep a Registration Statement continuously effective under
Section 5.1(a) or elects to keep effective under Section 5.2(a), deliver to each
Electing Holder and any managing underwriter or agent, without charge, as many
copies of the Prospectus (including each preliminary Prospectus) included in the
Registration Statement and any amendment or supplement thereto and other
documents as they may reasonably request to facilitate the distribution of the
Registrable Securities; and the Company consents (except during the continuance
of any event described in Section 5.3(d)(v) hereof) to the use of the
Prospectus, with any amendment or supplement thereto, by each of the Electing
Holders and any managing underwriter or agent in connection with the offering
and sale of the Applicable Securities covered by the Prospectus and any
amendment or supplement thereto during such period.

 

(h)           Prior to any offering of Applicable Securities pursuant to the
Registration Statement, the Company shall (i) use reasonable efforts to
cooperate with the Electing Holders and their respective counsel in connection
with the registration or qualification of such Applicable Securities for offer
and sale under any applicable securities or “blue sky” laws of such
jurisdictions within the United States as any Electing Holder may reasonably
request, (ii) use reasonable efforts to keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers and sales in such jurisdictions for the period during
which the Company is required to keep a Registration Statement continuously
effective under Section 5.1(a) or elects to keep effective under
Section 5.2(a) and (iii) take any and all other actions reasonably requested by
an Electing Holder which are necessary or advisable to enable the disposition in
such jurisdictions of such Applicable Securities; provided, however, that
nothing contained in this Section 5.3(h) shall require the Company to
(A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 5.3(h) or (B) take any action which would subject it to general service
of process or taxation in any such jurisdiction if it is not then so subject.

 

(i)            The Company shall, if requested by the Electing Holders, use
commercially reasonable efforts to cause all such Applicable Securities to be
sold pursuant to the Registration Statement to be listed on any securities
exchange or automated quotation service on which securities of the Company are
listed or quoted.

 

(j)            The Company shall cooperate with the Electing Holders to
facilitate the timely preparation and delivery of certificates representing
Applicable Securities to be sold pursuant to the Registration Statement, which
certificates shall comply with the requirements of any securities exchange or
automated quotation service on which any securities of the Company are listed
and quoted, and which certificates shall be free of any restrictive legends and
in such permitted denominations and registered in such names as Electing Holders
or any managing underwriter or agent may request in connection with the sale of
Applicable Securities pursuant to the Registration Statement.

 

(k)           Upon the occurrence of any fact or event contemplated by
Section 5.3(d)(v) hereof, the Company shall promptly prepare a post-effective
amendment or supplement to the Registration Statement or the Prospectus, or any
document incorporated therein by reference, or file any other required document
so that, after such amendment or supplement, such Registration Statement and
Prospectus do not contain an untrue statement of a material fact and do not omit
to

 

15

--------------------------------------------------------------------------------


 

state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading; provided, however, that the Company
shall not be required to take any such action during a Postponement Period (but
it shall promptly thereafter). In the event that the Company notifies the
Electing Holders of the occurrence of any fact or event contemplated by
Section 5.3(d)(v) hereof, each Electing Holder agrees, as a condition of the
inclusion of any of such Electing Holder’s Applicable Securities in the
Registration Statement, to suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made.

 

(l)            The Company shall, together with all Electing Holders, enter into
such customary agreements (including an underwriting agreement in customary form
in the event of an underwritten offering) and take all other reasonable and
appropriate action in order to expedite and facilitate the registration and
disposition of the Registrable Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially similar to those set
forth in Section 5.5 hereof with respect to all parties to be indemnified
pursuant to Section 5.5 hereof. In addition, in such agreements, the Company
will make such representations and warranties to the Electing Holder(s) and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in primary equity offerings. The Electing Holder(s) shall be
party to such agreements and may, at their option, require that any or all of
the representations and warranties by, and the other agreements on the part of,
the Company to and for the benefit of such underwriters shall also be made to
and for the benefit of the Electing Holders to the extent applicable. No
Electing Holder shall be required to make any representations or warranties to
or agreements with the Company or the underwriters or agents, other than
representations, warranties or agreements relating to such Electing Holder of
its Affiliates, its Registrable Securities (including ownership and title) and
its intended method of distribution or any other representations required by law
or reasonably requested by the underwriters in light of the Electing Holders
then current ownership and representation on the Company’s board of directors.

 

(m)          If requested by the managing underwriter in any underwritten
offering, the Company and each Holder (whether or not an Electing Holder) will
agree to such limitations on sale, transfer, short sale, hedging, option, swap
and other transactions relating to any securities of the Company or convertible
or exchangeable for securities of the Company (including any sales under
Rule 144 of the Securities Act), and public announcements relating to the
foregoing as are then customary in underwriting agreements for registered
underwritten offerings; provided, however, that such limitations shall not
continue beyond the 90th day after the effective date of the Registration
Statement in question or, if later, the commencement of the public distribution
of securities to the extent timely notified in writing by the managing
underwriters.

 

(n)           The Company shall use commercially reasonable efforts to:

 

(i)            (A) make reasonably available for inspection by Electing Holders,
any underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other professional retained by such
Holders or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and (B) cause the Company’s officers,

 

16

--------------------------------------------------------------------------------


 

directors and employees to participate in road shows or other customary
marketing activities and to supply all information reasonably requested by such
Electing Holders or any such underwriter, attorney, accountant or professional
in connection with the Registration Statement as is customary for similar due
diligence examinations; provided, however, that all records, information and
documents that are designated by the Company, in good faith, as confidential
shall be kept confidential by such Holders and any such underwriter, attorney,
accountant or agent, unless such disclosure is required in connection with a
court proceeding after such advance notice to the Company (to the extent
practicable in the circumstances) so as to permit the Company to contest the
same, or required by law, or such records, information or documents become
available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided, further that, the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of the Electing Holders and the other parties
entitled thereto by one counsel designated by and on behalf of the Electing
Holders and such other parties;

 

(ii)           in connection with any underwritten offering, obtain opinions of
counsel to the Company (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the underwriters) addressed to
the underwriters, covering the matters customarily covered in opinions requested
in secondary underwritten offerings of equity securities, to the extent
reasonably required by the applicable underwriting agreement;

 

(iii)          in connection with any underwritten offering, obtain “cold
comfort” letters and updates thereof from the independent public accountants of
the Company (and, if necessary, from the independent public accountants of any
Subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each Electing Holder participating in
such underwritten offering (if such Electing Holder has provided such letter,
representations or documentation, if any, required for such cold comfort letter
to be so addressed) and the underwriters, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
secondary underwritten offerings of equity securities;

 

(iv)          in connection with any underwritten offering, deliver such
documents and certificates as may be reasonably requested by any Electing
Holders participating in such underwritten offering and the underwriters, if
any, including, without limitation, certificates to evidence compliance with any
conditions contained in the underwriting agreement or other agreements entered
into by the Company; and

 

(v)           use its best efforts to comply with all applicable rules and
regulations of the Commission and make generally available to its security
holders, as soon as reasonably practicable (but not more than fifteen months)
after the effective date of the Registration Statement, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the
rules and regulations promulgated thereunder.

 

17

--------------------------------------------------------------------------------


 

(o)           Not later than the effective date of the applicable Registration
Statement, the Company shall provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company.

 

(p)           The Company shall cooperate with each Electing Holder and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NASD.

 

(q)           As promptly as practicable after filing with the Commission of any
document which is incorporated by reference into the Registration Statement or
the Prospectus, the Company shall provide copies of such document to counsel for
each Electing Holder and to the managing underwriters and agents, if any.

 

(r)            The Company shall provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement.

 

(s)           The Company shall use reasonable best efforts to take all other
steps necessary to effect the timely registration, offering and sale of the
Applicable Securities covered by the Registration Statements contemplated
hereby.

 

5.4. Registration Expenses.  The Company shall bear all of the Registration
Expenses and all other expenses incurred by it in connection with the
performance of its obligations under this Agreement. The Electing Holders shall
bear all other expenses relating to any Registration or sale in which such
Electing Holders participate, including without limitation the fees and expenses
of counsel to such Electing Holders and any applicable underwriting discounts,
fees or commissions.

 

5.5. Indemnification and Contribution.

 

(a)           Upon the Registration of Applicable Securities pursuant to
Section 5.1 or Section 5.2 hereof, the Company shall indemnify and hold harmless
each Electing Holder and each underwriter, selling agent or other securities
professional, if any, which facilitates the disposition of Applicable
Securities, and each of their respective officers and directors and each person
who controls such Electing Holder, underwriter, selling agent or other
securities professional within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (each such Person, an “Indemnified Person”)
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement
under which such Applicable Securities are to be registered under the Securities
Act, or any Prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Company hereby agrees to
reimburse such Indemnified Person for any reasonable and documented legal or
other expenses reasonably

 

18

--------------------------------------------------------------------------------


 

incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that the Company
shall not be liable to any such Indemnified Person in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement or Prospectus, or amendment
or supplement, in reliance upon and in conformity with written information
furnished to the Company by such Indemnified Person or its agent expressly for
use therein; and provided, further, that the Company shall not be liable to the
extent that any loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon the use of any
Prospectus after such time as the Company has advised the Electing Holder in
writing that a post-effective amendment or supplement thereto is required,
except such Prospectus as so amended or supplemented.

 

(b)           Each Electing Holder agrees, as a consequence of the inclusion of
any of such Holder’s Applicable Securities in such Registration Statement, and
shall cause each underwriter, selling agent or other securities professional, if
any, which facilitates the disposition of Applicable Securities to agree, as a
consequence of facilitating such disposition of Applicable Securities, severally
and not jointly, to indemnify and hold harmless the Company, its directors and
officers and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus, or
any amendment or supplement, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Holder,
underwriter, selling agent or other securities professional, as applicable,
expressly for use therein; provided, however, that notwithstanding anything
herein to the contrary the maximum aggregate amount that any Electing Holder
shall be required to pay pursuant to this Section 5.5 in respect of any
Registration shall be the net proceeds received by such Electing Holder from
sales of Registrable Securities pursuant to such Registration.

 

(c)           Promptly after receipt by any Person entitled to indemnity under
Section 5.5(a) or (b) hereof (an “Indemnitee”) of any notice of the commencement
of any action or claim, such Indemnitee shall, if a claim in respect thereof is
to be made against any other person under this Section 5.5 (an “Indemnitor”),
notify such Indemnitor in writing of the commencement thereof, but the omission
so to notify the Indemnitor shall not relieve it from any liability which it may
have to any Indemnitee except to the extent the Indemnitor is actually
prejudiced thereby. In case any such action shall be brought against any
Indemnitee and it shall notify an Indemnitor of the commencement thereof, such
Indemnitor shall be entitled to participate therein and, to the extent that it
shall wish, jointly with any other Indemnitor similarly notified, to assume the
defense thereof with counsel reasonably satisfactory to such Indemnitee (which
shall not be counsel to the Indemnitor without the consent of the Indemnitee,
such consent not to be unreasonably withheld, conditioned or delayed). After
notice from the Indemnitor to such Indemnitee of its

 

19

--------------------------------------------------------------------------------


 

election so to assume the defense thereof, such Indemnitor shall not be liable
to such Indemnitee under this Section 5.5 or otherwise for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
Indemnitee, in connection with the defense thereof (other than reasonable costs
of investigation) unless the Indemnitee shall have been advised by counsel that
representation of the Indemnitee by counsel provided by the Indemnitor would be
inappropriate due to actual or potential conflicting interests between the
Indemnitee and the Indemnitor, including situations in which there are one or
more legal defenses available to the Indemnitee that are different from or
additional to those available to Indemnitor; provided, however, that the
Indemnitor shall not, in connection with any one such action or separate but
substantially similar actions arising out of the same general allegations, be
liable for the fees and expenses of more than one separate counsel at any time
for all Indemnitees, except to the extent that local counsel, in addition to
their regular counsel, is required in order to effectively defend against such
action. No Indemnitor shall, without the written consent of the Indemnitee,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnitee is an actual or potential party to such action or claim) unless such
settlement, compromise or judgment (i) includes an unconditional release of the
Indemnitee from all liability arising out of such action or claim and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act, by or on behalf of any Indemnitee. No indemnification shall be
available in respect of any settlement of any action or claim effected by an
Indemnitee without the prior written consent of the Indemnitor, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

(d)           If the indemnification provided for in this Section 5.5 is
unavailable or insufficient to hold harmless an Indemnitee under
Section 5.5(a) or Section 5.5(b) hereof in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each Indemnitor shall contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Indemnitor and the Indemnitee in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnitor and Indemnitee
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such Indemnitor or by
such Indemnitee, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.5(d) were determined solely by pro rata allocation
(even if the Electing Holders or any underwriters, selling agents or other
securities professionals or all of them were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
considerations referred to in this Section 5.5(d). The amount paid or payable by
an Indemnitee as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such Indemnitee in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The obligations of the Electing
Holders and any underwriters, selling agents or other securities

 

20

--------------------------------------------------------------------------------


 

professionals in this Section 5.5(d) to contribute shall be several in
proportion to the percentage of Applicable Securities registered or
underwritten, as the case may be, by them and not joint.

 

6. Agreement Regarding Common Stock Purchases.  Each of the Vivendi Stockholders
agrees that, following the approval by a majority of the Company’s Board of
Directors of any program or plan with respect to the repurchase of Common Stock
by the Company (other than programs or plans that meet the requirements of
Rule 10b5-1 promulgated under the Exchange Act) and during the period in which
any such programs or plans are in effect and are being actively utilized or
implemented, without the prior written consent of a majority of the Independent
Directors (as defined in the Company’s bylaws), neither such Vivendi Stockholder
nor any of its Controlled Affiliates shall, directly or indirectly, purchase any
shares of Common Stock pursuant to trades made on a national securities exchange
or The Nasdaq Stock Market or otherwise.

 

7. Notice of Control Block Sales.  Each of the Vivendi Stockholders agrees that,
at least five (5) business days prior to execution of any agreement with respect
to a Control Block Sale, it shall provide the Board of Directors of the Company
with (a) written notice of its intention to enter into such agreement and
(b) the identity of the prospective purchaser(s) and the financial terms of such
Control Block Sale; provided, however, that, without the prior written consent
of Vivendi, no director shall make any public announcement with respect to such
potential Control Block Sale or otherwise disclose such information to any
Person, other than to those officers, directors, advisors and representatives of
the Company as may be reasonably necessary.

 

8. Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damages to the other parties if a party
hereto fails to comply with any of the obligations imposed by this Agreement,
that every such obligation is material and that, in the event of any such
failure, the other parties will not have an adequate remedy at law or in
damages. Accordingly, each party hereto agrees that injunctive relief or any
other equitable remedy, in addition to remedies at law or in damages, is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the other party has an adequate remedy at law or in
damages. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with any other
party’s seeking or obtaining such equitable relief.

 

9. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, assigns, heirs and devises, as applicable; and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement. This Agreement shall not be assignable without the written consent of
the other party hereto, except that the Vivendi Stockholders may assign, in
their sole discretion, all or any of their respective rights, interests and
obligations hereunder (other than under Section 3) to any of their Controlled
Affiliates and their respective rights and obligations under Section 5 to any
Holder in connection with the transfer to such Holder of Registrable Securities;
provided that such Controlled Affiliates or other Holders, as the case may be,
execute a counterpart to this Agreement concurrent with such assignment and,
provided, further, that Vivendi shall be responsible if any its Controlled
Affiliates do not fulfill their obligations hereunder

 

21

--------------------------------------------------------------------------------


 

10. Termination. This Agreement will terminate automatically, without any action
on the part of any party hereto, upon the occurrence of a Termination Event;
provided, however, that (a) the provisions of Section 5.5 shall survive the
termination of this Agreement and (b) the provisions of Sections 4.1 and 4.2
shall survive as provided in such Sections.

 

11. Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
the conflicts of laws provisions thereof.

 

13. Jurisdiction; Waiver of Venue. Each of the parties hereto, including its
successors and permitted assigns, irrevocably agrees that any legal action or
proceeding arising out of or related to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by any other party hereto
or its successors or assigns may be brought and determined in the Court of
Chancery in and for New Castle County in the State of Delaware (or, if such
court lacks jurisdiction, any appropriate state or federal court in New Castle
County in the State of Delaware), and each of the parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action, suit or
proceeding relating thereto except in such courts).  Each of the parties agrees
further to accept service of process in any manner permitted by such courts. 
Each of the parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or related to this Agreement or the
transactions contemplated hereby, (i) any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason other than
the failure lawfully to serve process, (ii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(iii) to the fullest extent permitted by law, that (A) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts and (iv) any
right to a trial by jury.

 

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given or made by a party hereto only upon
receipt by the receiving party at the following addresses (if mailed) or the
following telecopy numbers (if delivered by facsimile), or at such other address
or telecopy number for a party as shall be specified by like notice:

 

22

--------------------------------------------------------------------------------


 

(a)           if to Vivendi or VGAC LLC, to

 

Vivendi S.A.

42, avenue de Friedland
75380 Paris cedex 08
Attention: Frédéric Crépin

Telecopy: + 33 1 71 71 11 43

 

with a copy (which shall not constitute notice) to:

 

Vivendi S.A.

800 Third Avenue, 5th Floor

New York, New York 10022

Attention: George E. Bushnell III, Esq.

Telecopy: (212) 572-7496

 

and

 

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, California 90067

Attention: Ruth Fisher, Esq.

Telecopy: (310) 552-7070

 

(b)           if to the Company, to

 

Activision Blizzard, Inc.

3100 Ocean Park Boulevard

Santa Monica, California 90405

Attention: George L. Rose, Esq.

Telecopy: (310) 255-2152

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, California 90071

Attention: Brian J. McCarthy, Esq.

Telecopy: (213) 687-5600

 

15. Severability. This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of the balance of this Agreement or of any other term
hereof, which shall remain in full force and effect. If any of the provisions
hereof are determined to be invalid or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible.

 

16. Waiver. The parties hereto may, to the extent permitted by applicable Law,
subject to Section 18 hereof, (a) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto or
(b) waive compliance with any of the agreements or conditions contained herein.
Any agreement on the part of a party hereto to any

 

23

--------------------------------------------------------------------------------


 

such waiver shall be valid only if set forth in a written instrument signed on
behalf of such party. The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.

 

17. Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
parties hereto and that specifically refers to this Agreement.

 

18. Enforcement of Company Rights.  Vivendi acknowledges and agrees that the
Independent Directors (as defined in the Company’s bylaws) of the Company shall,
unless and until there is a Termination Event, have the sole and exclusive right
to control (acting by a majority vote of such Independent Directors) (i) the
granting of all approvals, consents or waivers by the Company hereunder,
(ii) the giving of all notices by the Company hereunder, (iii) the approval (or
disapproval) of the Company’s entry into any amendment or supplement to this
Agreement, or (iv) the Company’s exercise of its rights and remedies hereunder
vis-à-vis Vivendi.

 

19. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
such counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 

20. Headings. All Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

[Signature Page Follows]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

VIVENDI S.A.

 

 

 

 

 

 

 

 

By:

/s/ Jean-Bernard Lévy

 

 

Name:

Jean-Bernard Lévy

 

 

Title:

Chairman of the Management Board

 

 

 

 

 

 

 

VGAC LLC

 

 

 

 

 

 

 

By:

/s/ George Bushnell III

 

 

Name:

George Bushnell III

 

 

Title:

President and Secretary

 

 

 

 

 

 

 

VIVENDI GAMES, INC.

 

 

 

 

 

 

 

By:

/s/ Bruce L. Hack

 

 

Name:

Bruce L. Hack

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Kotick

 

 

Name:

Robert A. Kotick

 

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Investor Agreement]

 

--------------------------------------------------------------------------------